COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
BRENDA EDITH SANCHEZ BAEZA,
 
                                   
  Appellant,
 
v.
 
DEMETRIO P. BAEZA, JR.,
 
                                    Appellee.
  
 


§
 
§
 
§
 
§
 
§
 
§


 
No. 08-11-00268-CV
 
Appeal from
 
 109th District Court
 
of Winkler County,
  Texas
 
(TC # 15,994)




 


 


 



 
MEMORANDUM OPINION
 
This appeal is  before the Court on
its own motion for determination whether the appeal should be dismissed for
want of prosecution.  Finding that
Appellant has not filed a brief or a motion for extension of time, we dismiss
the appeal.
Appellant failed to file her brief by the due date and the Clerk of the
Court sent the parties a notice that Appellant had not filed a brief or motion
for extension of time.  Further, the
notice advised the parties of the Court's intent to dismiss for want of
prosecution unless one of the parties responded showing grounds to continue the
appeal.  No response has been
received.  This Court possesses the
authority to dismiss an appeal for want of prosecution when the appellant has
failed to file her brief in the time prescribed, and gives no reasonable
explanation for such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975
S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no pet.).  Because Appellant failed to file her brief
and has not responded to our inquiry, we dismiss the appeal for want of
prosecution pursuant to Tex.R.App.P.
38.8(a)(1), 42.3(b), and 42.3(c).
 
January 25, 2012                                 ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.